Citation Nr: 0030572	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to fee basis outpatient care.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Medical Administrative 
Service (MAS), in San Francisco, California (the agency of 
original jurisdiction or AOJ), in which it was determined 
that the veteran was no longer entitled to private fee-basis 
medical care because a VA facility was feasibly available for 
his treatment.

In July 1998, the veteran and his spouse testified in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In October 1998, the Board remanded the case for 
additional development.  The development requested in that 
remand has been undertaken and the case is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), for which service 
connection has been in effect since August 1981 and which is 
currently evaluated as 100 percent disabling. 

2.  The veteran apparently began receiving private fee basis 
outpatient care for his psychiatric disability in 1985.

3.  Effective March 1, 1997, authorization for fee-basis 
outpatient treatment was discontinued by the AOJ because it 
was determined that the VA Medical Clinic in Santa Rosa, 
California was capable of furnishing the medical services 
required by the veteran.  

4.  The preponderance of the evidence of record indicates 
that the VA Medical Clinic in Santa Rosa, California is fully 
staffed and is capable of providing medical, psychiatric and 
pharmacy services to the veteran.

5.  The preponderance of the evidence of record indicates 
that the VA Medical Clinic in Santa Rosa, California is 
geographically accessible to the veteran and is accessible to 
persons with disabilities.


CONCLUSION OF LAW

The veteran is not eligible for fee-basis outpatient medical 
care for his service-connected PTSD.  38 U.S.C.A. § 1703 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 17.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care for his psychiatric 
disorder. 

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will then be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

The record reveals that service connection has been in effect 
for PTSD since August 1981, and that this disability is 
currently evaluated as 100 percent disabling.  

The evidence indicates that the veteran had been in receipt 
of fee basis private medical care authorized by the VA for a 
number of years.  According to the veteran, he had been 
receiving private care by a licensed psychologist, Dr. R.K., 
Ph.D. since May 1985.  In a medical statement provide by Dr. 
R.K. in November 1986, he opined that the veteran was in need 
of long-term psychotherapy which should extend at the very 
least over the next three years with him, scheduled for twice 
a week.  

Dr. R.K., the veteran's private psychotherapist, submitted a 
statement dated in February 1993.  Dr. R.K. stated that the 
veteran suffered from severe and chronic multi-faceted 
psychopathology which required extensive long-term 
psychotherapy.  It was recommended that the veteran 
participate in individual psychological treatment for 4 years 
at a minimum.  

In November 1993, Dr. R.K. submitted another statement 
pertaining to his treatment of the veteran.  Dr. R.K. opined 
that the veteran's psychotherapy sessions had provided a 
significant source of support for him and that without this 
assistance, his life and psychological status would 
deteriorate markedly and rapidly beyond his already very 
significant degree of psychological impairment.  Dr. R.K. 
stated that it was his hope that VA would provide continued 
funding for the veteran's private psychotherapy sessions.  

In June 1994, December 1994 and September 1995, Dr. R.K. 
submitted psychological reports and requests for continuation 
of outpatient services.  He indicated that the veteran's 
treatment consisted of individual psychotherapy conducted 
once a week.  The doctor indicated that continued treatment 
was advisable for conditions including PTSD, depression and 
personality disorder.  The cost for individual weekly 
psychotherapy sessions was estimated as $352.00 a month.  
Continued fee basis treatment was authorized by VA.

In October 1996, Dr. R.K. contacted VA, again providing a 
psychological report and requesting approval of payment from 
the VA for continued private psychotherapy treatment of the 
veteran because the period of approval for such treatment had 
ended.  In December 1996, following review of the request by 
an authorizing physician, the request was approved, but only 
until March 1997.  It was noted that thereafter a VA 
outpatient clinic in Santa Rosa, California would be 
available for the veteran's treatment. 

In January 1997, the veteran and Dr. R.K. were notified of a 
change in status of the VA fee basis program.  They were 
informed that a VA outpatient clinic had been opened in Santa 
Rosa, California and that the veteran's treatment needs could 
be handled there.  Both were advised that as a result, the 
private fee basis treatment which had been provided by Dr. 
R.K. would be discontinued as of March 1, 1997. 

In the veteran's January 1997 Notice of Disagreement, he 
argued that he should be authorized for outpatient private 
fee basis treatment from Dr. R.K. for his service-connected 
PTSD because he had been receiving such treatment since May 
1985.  He indicated that he had received long-term counseling 
from Dr. R.K., with whom he felt confident and comfortable 
and argued that it would be detrimental to his condition to 
discontinue that successful treatment in exchange for 
treatment by the VA.  In the veteran's July 1997 substantive 
appeal, he argued that the VA outpatient clinic was incapable 
of furnishing timely and appropriate treatment and referenced 
problems encountered while attempting to make an appointment 
in June 1997. 

The veteran presented testimony at a videoconference hearing 
held before a member of the Board in July 1998.  The 
veteran's representative noted that the veteran was in a 
wheelchair and had several medical impairments, including a 
back disability, and urged that the veteran be permitted to 
continue with his fee-basis private psychotherapy.  The 
veteran testified that VA denied payment of continued 
services with Dr. R.K. and was told that he would have access 
to the Santa Rosa Clinic.  He testified that the facility was 
inaccessible due to a steep ramp, parking problems and lack 
of an automatic door, and re-iterated that he was in a wheel 
chair due to back problems, and also experienced peripheral 
neuropathy.  

The veteran testified that the Santa Rosa Clinic was 30 miles 
from his home and that his journey there was along congested 
roads, causing him to have severe anxiety attacks.  The 
veteran's wife testified that she did not drive because she 
was legally blind.  The veteran testified that he had 
received fee basis treatment with his private 
psychotherapist, Dr. R.K., for 15 years and that his services 
ended in March 1997.  He indicated that since March 1997 he 
had not sought treatment at the Santa Rosa Clinic.  As 
indicated in the Introduction, the Board remanded this case 
to the AOJ in October 1998.  In that remand the Board 
requested that answers to the following questions be 
provided.

Given the nature of the veteran's service-connected 
disability, PTSD, for which a 100 percent evaluation is in 
effect, what specific types of care, services, or treatment 
are required by him?

Is the VA outpatient clinic in Santa Rosa, California capable 
of affording the veteran the specific types of care, services 
or treatment which are clinically required?

Is the VA outpatient clinic in Santa Rosa, California 
physically accessible to the veteran? 

In December 1999, an administrative officer at the VA 
outpatient clinic in Santa Rosa provided a statement 
pertaining to the third of the Board's questions, whether 
that clinic was physically accessible to the veteran.  
According to information provided by an administrative 
officer of the Santa Rosa VA Clinic:

The Santa Rosa VA Clinic did not open its doors in 1996 until 
certain ADA build-out requirements were met.  Modification to 
the interior of the clinic included:

(1)	Relocated counter next to door to provide 36-inch 
clearance.
(2)	Removed partitions and reconfigured hallways to provide 
minimum of 44-inch wide corridor.
(3)	Refinished bathrooms to provide ADA clearance and 
replaced existing cabinets with new handicapped accessible 
lavatories.

On the exterior, additional handicapped parking designations 
were added in parking lot.  It was also noted that about once 
a year delegations from the Disabled American Veterans (DAV) 
state office tour the clinic to check on Americans with 
Disabilities Act-related items and ensure that our space is 
accessible to all veterans.  This delegation has never had 
any concerns about accessibility in the clinic.  The officer 
also provided blueprints of the facility.

In a Supplemental Statement issued in February 2000, the MAS 
denied entitlement to fee basis psychotherapy treatment.  In 
so doing, the MAS identified the aforementioned evidence as a 
reason for denial.  In that decision, the first two of the 
questions in the Board's October 1998 remand were also 
addressed, as follows:

Q.  Given the nature of the veteran's service-connected 
disability, PTSD, for which a 100% evaluation is in effect, 
what specific types of care, services or treatment is 
required?

A.  According to the letters written by the veteran and his 
wife dated in December 1998, the veteran requires medical, 
psychiatric and dental care.  According to the progress notes 
of Dr. C.K. of the Santa Rosa VA Clinic, the veteran has been 
receiving routine care from the facility.  He is being 
followed by Dr. C.K, mainly for assistance with his 
medications.  He receives his primary care at a private 
health clinic where he is followed by a physician's 
assistant.  It was noted that the veteran had been receiving 
follow-up care from the Santa Rosa VA Clinic on and off since 
July 1998.  He had a routine follow-up appointment with Dr. 
C.K on January 27, 2000, at which time Dr. C.K. noted the 
veteran's chronic medical problems as asthma, peptic ulcer 
disease, chronic back pain, tobacco abuse, hypertension, 
PTSD, peripheral neuropathy and skin cancer.  It was noted 
that the veteran was referred to the chest clinic of the VAMC 
in San Francisco for a chronic cough and abnormal chest X-ray 
obtained through Occidental Clinic.  The cough was diagnosed 
a pneumonia and VAMC in San Francisco treated the problem.  
It was noted that the veteran continued to have chronic back 
pain primarily in the mid lower back with radiation down the 
left leg.  He had consulted with orthopedists in the Sonoma 
County area and was not interested in surgery based upon 
their recommendations.  He states that his symptoms are about 
the same and he continues to be wheelchair bound much of the 
time due to this.  PTSD continues to be a problem.  The 
veteran was receiving psychotherapy from a private 
psychiatrist in Santa Rosa.  Dr. C.K. recommended that 
veteran see a psychiatrist at the VA Outpatient Clinic, Santa 
Rosa, but he declined.  Dr. C.K. felt that the veteran's 
medical conditions are chronic and stable.  It was Dr. K.'s 
professional opinion that the veteran's care can be provided 
by the VA Clinic in Santa Rosa.  His dental needs are being 
met via fee basis where he is allowed to see a dentist in his 
community.

Q.  Is the VA Outpatient Clinic in Santa Rosa, California, 
capable of according the veteran the specific types of care, 
services or treatment that are clinically required?

A.  The VA Outpatient Clinic, Santa Rosa, California, is a 
fully staffed clinic that provides both medical and 
psychiatric care and also provides pharmacy service.  The 
veteran has not really given the clinic an opportunity to 
help him.  He has allowed two unfortunate incidents as a 
basis for denying the VA Outpatient Clinic, Santa Rosa, the 
opportunity to give him the needed care.  In his progress 
notes written February 10, 2000, Dr. C.K. wrote that the 
veteran's conditions are chronic and stable and that the VA 
Outpatient Clinic in Santa Rosa, can provide the veteran with 
the needed care.

In March 2000, the veteran provided additional argument in 
support of his claim.  He indicated that he required 
treatment which included weekly individual, psychiatric 
counseling for his PTSD and treatment for various physical 
disabilities including asthma, peptic ulcer disease, chronic 
back pain, tobacco use, hypertension, peripheral neuropathy, 
skin cancer and dental work.  The veteran argued that the VA 
clinic at Santa Rosa could not provide the appropriate 
medical care and noted that the average wait for a 
psychiatric appointment was 2 1/2 months.  He also argued that 
wheelchair parking spaces were not adequate.  He indicated 
that there was no automatic door for wheel-chair bound 
patients to use when entering the clinic.  He also stated 
that the wheel chair ramp at the clinic was too long and 
steep from the medical clinic to the psychiatric ward.  


Applicable Law and Regulations

The Board notes that VA's general mandate with regard to the 
provision of medical care for qualifying veterans is located 
in Chapter 17 of Title 38, United States Code. Subchapter II 
of Chapter 17 pertains to "Hospital, Nursing Home or 
Domiciliary Care and Medical Treatment." Under that 
subchapter, VA shall furnish hospital care and medical 
services to any veteran for a service-connected disability.  
38 U.S.C.A. §1710(a)(1)(A).  When VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish medical services to a veteran for the treatment of a 
service-connected disability.  38 U.S.C.A. § 1703(a)(1)(A).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(1998).

The Board observes that in Meakin v. West, 11, Vet. App. 183 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a determination relative to a 
claimant's eligibility to fee basis outpatient medical care 
was a matter within the Board's jurisdiction.  In this 
regard, the Board notes that the Court's decision represents 
a significant change of law in the determination of this 
issue.

In Meakin, the Court held that in determining whether a 
claimant would be entitled to fee basis outpatient medical 
care, it must be established not only that the applicant is a 
veteran and that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  With regard 
to the latter, the Court held that the determination of 
whether a VA facility was capable of furnishing specific care 
or services did not involve a medical determination, as does 
the question of the "need for and appropriateness of 
specific types of medical care and treatment," as 
contemplated by 38 C.F.R. § 20.101. 

The Court held that an administrative determination must 
first be obtained under 38 U.S.C.A. § 1703 as to what 
specific types of care, services, or treatment are required 
before a decision can be made as to whether a VA facility can 
provide those services. The Court further held that under the 
plain meaning of 38 U.S.C.A. § 1703(a), the issue of 
authorization for fee basis medical treatment; (i.e., whether 
a contract should be let), did not arise until it were shown 
that VA facilities were geographically inaccessible or 
incapable of providing the required medical care.  See Meakin 
v. West, 11, Vet. App. 183 (1998).

Analysis

Preliminary matters

As an initial matter, the Board finds that the veteran has 
presented a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board further finds that VA has fulfilled 
the statutory requirement to assist the veteran in the 
development of his claim.  In particular, the veteran has 
been given ample opportunity to present evidence and argument 
in support if his claim, including providing testimony at a 
hearing before the undersigned.  The terms of the Board's 
remand have been complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board is aware of no additional 
evidence which would be relevant to an informed decision in 
this case.  Accordingly, the Board will move on to a 
decision.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care for his psychiatric 
disability.  Records indicate that authorization for 
treatment by Dr. R.K., Ph.D. was discontinued as of March 1, 
1997, which is approximately when the VA Outpatient Clinic 
was opened in Santa Rosa, California.

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his psychiatric disorder 
is not in dispute.  The issue on appeal revolves around the 
decision of the AOJ, following its December 1996 review, that 
the veteran's outpatient treatment at government expense 
henceforth would have to take place at the Santa Rosa VA 
Clinic rather than on a fee basis.

Based on the law and regulations, the issue in this case is 
whether the VA facility are either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires.  In either case, fee 
basis treatment would be authorized.

The veteran's contentions are essentially twofold.  In 
essence, he argues that the VA Outpatient Clinic in Santa 
Rosa is not accessible to him because of his various physical 
and psychiatric disabilities.  He further contends that the 
Santa Rosa VA clinic cannot provide him with the level of 
care provided by his long-time psychotherapist, Dr. R.K., 
particularly as to frequency of visits.  The Board notes that 
the veteran's contentions are found in statements made by 
himself and his spouse.  In addition, as to the second 
contention, there are several reports from Dr. R.K. attesting 
to the value of their therapeutic relationship, although 
there appears to be no opinion from Dr. R.K. concerning the 
quality of care at the VA clinic in Santa Rosa.      

With respect to the veteran's first contention, he has not 
asserted that the VA facility is geographically inaccessible, 
at least in the commonly understood sense of that term.  
Rather, he appears to contend that the trip to the clinic is 
stressful to him due to his physical and psychiatric 
problems.  He further contends that the facility is 
inaccessible to him in that it is not equipped to accommodate 
his wheelchair.  

As to both arguments, the Board notes that the evidence 
clearly indicates that the veteran is receiving treatment for 
physical ailments at the Santa Rosa clinic, with Dr. C.K. as 
his primary caregiver.  There appears to be no indication 
that he experiences any trouble getting to the clinic or in 
navigating the clinic building and grounds once he is there.  
The veteran's problems evidently arise only in connection 
with psychiatric treatment at the clinic.  The veteran has 
indicated in particular that the ramp to the psychiatric wing 
of the Santa Rosa VA facility presents problems for him. 

Evidence has been presented which reflects that the facility 
is compliant with ADA standards.  The evidence also indicates 
that an independent delegation from the DAV tour the clinic 
and after doing so have not had any concerns about 
accessibility in the clinic.  In light of the fact that ADA 
standards at the facility are met, the Board cannot conclude 
that such concerns render the facility geographically 
inaccessible.  In this regard, the Board again notes that the 
evidence reflects that the veteran receives regular treatment 
at the VA Clinic in Santa Rosa for other disabilities, and 
that he is apparently able to access the facility in order to 
make those appointments.

The veteran's other primary argument pertains to the 
capability of the VA Clinic in Santa Rosa to provide the care 
or services that the veteran requires.  The evidence reflects 
that for many years, from approximately 1985 until February 
1997, the veteran received regular treatment from a private-
psychologist on a fee-basis.  The evidence reflected that the 
veteran was in fact seen on a weekly basis for a sizable 
portion of that time.  The veteran argues that the VA clinic 
in Santa Rosa is not equipped to provide him with the same 
frequency and type of care.  

The evidence reflects that Dr. C.K. of the Santa Rosa VA 
Clinic recommended that veteran see a psychiatrist at the VA 
Outpatient Clinic, Santa Rosa, but the veteran declined.  Dr. 
C.K. felt that the veteran's care could be provided by the VA 
Clinic in Santa Rosa.  

The evidence indicates that the veteran has not, in the words 
of the MAS, given the Santa Rosa VA clinic the opportunity to 
help him.  The veteran evidently has declined to participate 
in psychiatric treatment at the clinic.  

The Board is well aware of the strong therapeutic 
relationship between Dr. R.K. and the veteran.  Indeed, the 
veteran continues to see Dr. R.K. when he can afford to do 
so, paying the expenses out of pocket [hearing transcript, 
page 10].  The Board is also cognizant of the statements from 
Dr. K., to the effect that the private psychotherapy sessions 
had provided a significant source of support for the veteran 
and that without this assistance, his life and psychological 
status would deteriorate markedly and rapidly beyond his 
already very significant degree of psychological impairment.  

The Board has no reason to doubt that a transition to a VA 
caregiver would possibly be difficult for the veteran, who is 
100 percent disabled with PTSD.  However, under the law and 
regulation, this possible difficulty does not constitute a 
reason for continuation of fee basis treatment when a VA 
facility is available.  The evidence, including the opinion 
of Dr. C.K., indicates that the facility is capable of 
providing the care or services that the veteran requires.  
There is no medical evidence to the effect that VA treatment 
was contra-indicated.  On the contrary, Dr. C.K. indeed 
suggested that such treatment be started.  Dr. R.K., although 
obviously supportive of continued fee basis treatment, has 
not specifically addressed the care provided at the VA 
facility.  

Further, it is not clear whether the facility could provide 
the individual attention which the veteran seeks on the same 
frequency as he was receiving treatment from Dr. R.K.  
However, the Board does not have jurisdiction to review 
questions involving the "need for and appropriateness of 
specific types of medical care and treatment".  38 C.F.R. 
§ 20.101.  The fact is that the Santa Rosa Clinic is capable 
of providing psychiatric care and services for the veteran.  

Accordingly, for the above reasons and bases, it must be 
concluded that the  preponderance of the evidence is against 
the claim, i.e. as discussed above the preponderance of the 
evidence supports the conclusion that the veteran's fee-basis 
outpatient medical care was properly discontinued.  See 38 
U.S.C.A. §§ 1701, 1703, 1710; 38 C.F.R. § 17.52.


ORDER

The veteran's fee-basis outpatient medical care was properly 
discontinued.  The appeal is denied.


		
	Barry F. Bohan
Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


